Name: Directive 2009/58/EC of the European Parliament and of the Council of 13 July 2009 on the coupling device and the reverse of wheeled agricultural or forestry tractors (Codified version) (Text with EEA relevance )
 Type: Directive
 Subject Matter: means of agricultural production;  European Union law;  land transport;  technology and technical regulations
 Date Published: 2009-07-30

 30.7.2009 EN Official Journal of the European Union L 198/4 DIRECTIVE 2009/58/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 July 2009 on the coupling device and the reverse of wheeled agricultural or forestry tractors (Codified version) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Council Directive 79/533/EEC of 17 May 1979 on the approximation of the laws of the Member States relating to the coupling device and the reverse of wheeled agricultural or forestry tractors (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) Directive 79/533/EEC is one of the separate Directives of the EC type-approval system provided for in Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors, as replaced by Directive 2003/37/EC of the European Parliament and of the Council of 26 May 2003 on type-approval of agricultural or forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units (5), and lays down technical prescriptions concerning the design and construction of agricultural or forestry tractors as regards the coupling device and the reverse. Those technical prescriptions concern the approximation of the laws of the Member States to enable the EC type-approval procedure provided for in Directive 2003/37/EC to be applied in respect of each type of tractor. Consequently, the provisions laid down in Directive 2003/37/EC relating to agricultural and forestry tractors, their trailers and interchangeable towed machinery, together with their systems, components and separate technical units, apply to this Directive. (3) This Directive should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the Directives set out in Annex III, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 1. For the purposes of this Directive tractor (agricultural or forestry) means any motor vehicle, fitted with wheels or endless tracks and having at least two axles, the main function of which lies in its tractive power and which is specially designed to tow, push, carry or power certain tools, machinery or trailers intended for agricultural or forestry use. It may be equipped to carry a load and passengers. 2. This Directive shall apply only to tractors defined in paragraph 1 which are equipped with pneumatic tyres and have a maximum design speed of between 6 and 40 km/h. Article 2 1. No Member State may refuse to grant EC type-approval, to issue the document provided for in Article 2(u) of Directive 2003/37/EC, or to grant national type-approval in respect of a type of tractor on grounds relating to the coupling device or to the reverse if these satisfy the requirements set out in Annexes I and II. 2. Member States may not issue the document provided for in Article 2(u) of Directive 2003/37/EC in respect of a type of tractor which does not meet the requirements of this Directive. Member States may refuse to grant national type-approval in respect of a type of tractor which does not meet the requirements of this Directive. Article 3 No Member State may refuse the registration or prohibit the sale, initial entry into service or use of tractors on grounds relating to the coupling device or to the reverse, if these satisfy the requirements set out in Annexes I and II. Article 4 The amendments necessary to adapt to technical progress the requirements of Annexes I and II shall be adopted in accordance with the procedure referred to in Article 20(3) of Directive 2003/37/EC. Article 5 Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 6 Directive 79/533/EEC, as amended by the Directives listed in Annex III, Part A, is repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the Directives set out in Annex III, Part B. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table in Annex IV. Article 7 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. Article 8 This Directive is addressed to the Member States. Done at Brussels, 13 July 2009. For the European Parliament The President H.-G. PÃ TTERING For the Council The President E. ERLANDSSON (1) OJ C 10, 15.1.2008, p. 21. (2) Opinion of the European Parliament of 11 December 2007 (OJ C 323 E, 18.12.2008, p. 57) and Council Decision of 22 June 2009. (3) OJ L 145, 13.6.1979, p. 20. (4) See Annex III, Part A. (5) OJ L 171, 9.7.2003, p. 1. ANNEX I COUPLING DEVICE 1. Number Every tractor must have a special device to which it must be possible to attach a connection such as a tow-bar or a tow-rope for towing purposes. 2. Position The device must be fitted to the front of the tractor, which must be equipped with a coupling pin. 3. Design The device shall be of the slotted-jaw type. The opening at the centre of the locking pin shall be 60 mm + 0,5/- 1,5 mm and the depth of the jaw measured from the centre of the pin shall be 62 mm ± 0,5 mm. The coupling pin must have a diameter of 30 + 1,5 mm and be fitted with a device preventing it from leaving its seating during use. The securing device must be non-detachable. The tolerance of + 1,5 mm referred to above should not be regarded as a manufacturing tolerance but as a permissible variation in nominal dimensions for pins of different designs. ANNEX II REVERSE All tractors must be equipped with a device for reversing which can be operated from the driving position. ANNEX III Part A Repealed Directive with list of its successive amendments (referred to in Article 6) Council Directive 79/533/EEC (OJ L 145, 13.6.1979, p. 20) Council Directive 82/890/EEC (OJ L 378, 31.12.1982, p. 45) Only as regards the references made in Article 1(1) to Directive 79/533/EEC Directive 97/54/EC of the European Parliament and of the Council (OJ L 277, 10.10.1997, p. 24) Only as regards the references made in the first indent of Article 1 to Directive 79/533/EEC Commission Directive 1999/58/EC (OJ L 148, 15.6.1999, p. 37) Part B List of time-limits for transposition into national law and application (referred to in Article 6) Directive Time-limit for transposition Date of application 79/533/EEC 21 November 1980  82/890/EEC 21 June 1984  97/54/EC 22 September 1998 23 September 1998 1999/58/EC 30 June 2000 (1)  (1) In compliance with Article 2 of Directive 1999/58/EC: 1. From 1 July 2000, Member States may not:  refuse to grant EC type-approval, to issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, in respect of a type of tractor, or  prohibit the entry into service of tractors, if the tractors in question comply with the requirements of Directive 79/533/EEC, as amended by this Directive. 2. From 1 January 2001, Member States:  may no longer issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC in respect of a type of tractor which does not meet the requirements of Directive 79/533/EEC, as amended by this Directive,  may refuse to grant national type-approval in respect of a type of tractor which does not meet the requirements of Directive 79/533/EEC, as amended by this Directive. ANNEX IV CORRELATION TABLE Directive 79/533/EEC Directive 1999/58/EC This Directive Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5(1)  Article 5(2) Article 5  Articles 6 and 7 Article 6 Article 8 Annex I Annex I Annex II Annex II  Annex III  Annex IV